PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cirrus Logic International Semiconductor Ltd.
Application No. 15/614,093
Filed: 5 Jun 2017
Patent No. 10,431,212
:
:	DECISION ON PETITION
:
:
:
Issued: 1 Oct 2019
Docket No. 141841.00661-P1299US01


This is a decision on the petition under 37 CFR 1.55(e), filed November 15, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of foreign United Kingdom Application No. GB1311379.0, filed June 26, 2013.  

The petition under 37 CFR 1.55(e) is DISMISSED.

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 

(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 

(3) The petition fee as set forth in § 1.17(m); and 

(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not satisfy item (4) above. Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.
The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed foreign priority claim was unintentional where the petition to accept such foreign priority claim was filed more than two years after the date the foreign priority claim was due.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.55 was filed more than two years after the date the foreign priority claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.55, regardless of the circumstances that originally resulted in the failure to timely submit the foreign priority claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the foreign priority claim in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Here, Petitioner states that he “recently discovered an error in the priority claim….” However, Petitioner has not stated when exactly he discovered the error. This must be stated on renewed petition to support the assertion that the “entire period of delay” was unintentional. Petitioner must provide an adequate explanation of any delay between the date when petitioner discovered the priority claim had not been timely and properly made and the filing of the petition to accept the delayed priority claim.

Receipt of the certified copy filed October 27, 2014 in parent Application No. 14/314,182 is acknowledged. As such, the exception at 37 CFR 1.55(h) applies.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
By internet:		EFS-Web

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.
	

/DOUGLAS I WOOD/
Douglas I. Wood
Attorney Advisor - OPET